ORDER

PER CURIAM.
James Birchfield, movant, appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief on his convictions of Driving While Intoxicated and Driving While License Revoked and the resulting concurrent sentences of five years and one year respectively. Sections 577.010, 577.023, 302.321 RSMo (2001). Movant’s sentences were affirmed by an order in State v. Birchfield, 984 S.W.2d 583 (Mo.App.E.D.1999). On appeal, mov-ant contends that the motion court erred in denying Point 8(a) of his 29 .15 motion in which he alleged that he was denied effective assistance of counsel in that after successfully having evidence of the first blood test suppressed, defense counsel made comments such that the trial court permitted the evidence to come before the jury thereby prejudicing movant by showing that his blood alcohol content decreased rather than increased to .10% after his arrest.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).